STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

DUATLANZER                   C.        MILLER                                                                               NO.           2022      CW     0063


VERSUS


DG    LOUISIANA,                       LLC                                                                                             MAY         12,    2022




In    Re:                DG            Louisiana,                 LLC,               applying                   for         supervisory                   writs,

                         22nd               Judicial              District                   Court,              Parish              of      St.      Tammany,
                         No.           202013600.




BEFORE:                  GUIDRY,                 HOLDRIDGE,                    AND       CHUTZ,             JJ.


         WRIT            GRANTED.                      The      judgment                 of       the       district                 court          signed           on


January                31,        2022,           denying              the         motion              for          summary            judgment              filed

by the defendant,                                DG        Louisiana,                LLC,             is    reversed.                     Under       La.      R. S.
9: 2800. 6( B)(                  2),            the        plaintiff,                   Duatlanzer                    C.        Miller,            failed            to

produce                 evidence                  sufficient                       to        establish                 the           existence                 of      a

genuine                issue               of    material              fact             as       to    a     hazardous                 condition               that

existed                 for "          such            a     period                of        time          that            it     would            have        been
discovered                   if            the        merchant                 had       exercised                   reasonable                   care."         La.

R. S.         9: 2800. 6( C)(                    1).            When               relying                 upon            constructive                    notice

under          La.           R. S.              9: 2800. 6,                a       claimant "                   must            come         forward           with

positive                 evidence                      showing                 that              the        damage - causing                         condition

existed                 for            some            period              of           time,              and        that            such           time        was

sufficient                    to           place            the        merchant                   defendant                     on     notice             of        its
existence,"                       which               is     an    essential                          element               of       the        plaintiff' s

claim.            White            v.       Wal- Mart             Stores,                Inc.,              97- 0393 (            La.        9/ 9/    97),          699
So. 2d         1081,               1082.                Therefore,                      the       motion              for         summary             judgment
filed         by         the               defendant              is       granted,                   and           the     plaintiff' s                   claims

are     dismissed.

                                                                                    JMG
                                                                                   WRC


         Holdridge,                             J.,         concurs.                    Under              Louisiana                  Code           of      Civil

Procedure                Article                  966( D),             the         mover              has       the        burden            of     proof.           In
this          case,               through                  the     deposition                          of        Kelly            Pohlman                and        the

discovery                responses,                        the     relator                   proved             that        the        plaintiff               fell
on      the        store               floor,              there may have been                                  a    damp         substance               on        the
floor,                 and        if        there           was        a        substance                   on       the         floor,            the       store


manager and only employee in the store did not                                                                                   know how long the
substance                was               on    the        floor.             Under             Article              966( D)(         1),        the      burden
then          shifted                      to         the       plaintiff                        to        produce                evidence                that         a

substance                was               on    the         floor         at        the         time           the        plaintiff                fell,           the

substance                    created                   a        hazardous                    condition,                     and           the        hazardous
condition                    existed                  for       such           a     period                of       time          that        the         relator

should             have            discovered                     it.          The           plaintiff                 failed              to      carry  her
burden             of        producing                     evidence                of        a    material                  factual               dispute  by
proving                that            a    hazardous              condition                      existed                  on     the        floor        of        the
store          for           a         length              of     time             sufficient                    to        put       the          relator            on

notice             of        its           existence.              White                v.        Wal- Mart                stores            Inc.,        97- 0393
 La      9/    9/ 97),                 699        So. 2d          1081,              1082.            Therefore,                     the      trial          court

erred in not granting the motion for summary judgment.



COURT         O/                                FIRST           CIRCUIT


              V
                  Fj
                   '
                        J,
        DEPUTY               CLERK              OF     COURT
                       FOR       THE        COURT